DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed because the closest prior art of record fails to disclose an integrated circuit comprising: a frequency divider comprising: a first counter-comparator configured to receive the first clock signal and a reset signal, and to generate a gating signal; a second counter-comparator configured to receive the first clock signal and the reset signal, and to generate the reset signal; and a gating device configured to receive the first clock signal and the gating signal, and to generate a gated clock signal for clocking the integrated circuit in combination with the rest of the limitations of the base claim.  Claims 14-23 are allowed because the closest prior art of record fails to disclose a method comprising: receiving, by each of first and second counter-comparators of a frequency divider, the first clock signal and a reset signal; generating, by the second counter-comparator, the reset signal; generating, by the first counter-comparator, a gating signal; and generating, by a gating device of the frequency divider, a gated clock signal for clocking the integrated circuit, based on the first clock signal and the gating signal in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849